Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 11} I concur with the majority that the respondent engaged in the unauthorized practice of law and should be enjoined. However, I respectfully dissent from the imposition of a $30,000 fine. Respondent’s misconduct involved preparing several legal documents for one couple. I believe a penalty of $10,000 is more appropriate in this situation. We should reserve greater fines for persons who engage in the unauthorized practice of law with multiple customers or who sell mass-produced legal documents such as “probate packets” with advice that only a lawyer is competent to provide.
{¶ 12} Therefore, I respectfully dissent from the decision to impose a $30,000 fine.
Lanzinger, J., concurs in the foregoing opinion.